Citation Nr: 1242072	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-34 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether termination of the Veteran's non-service connected pension benefits, effective May 1, 2008, was proper.  

2.  Whether continued termination of the Veteran's non-service connected pension benefits, effective December 1, 2008, was proper.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  As of May 1, 2008, the Veteran's countable income was $15,148.80; there is no evidence indicating the Veteran's income has changed since 2008. 

2.  The Veteran's allowable medical expenses for the 2008 calendar year total $126; there is no reason to believe the Veteran's allowable medical expenses have changed since 2008. 

3. The Veteran's adjusted countable income of $15,022.80 is more than the maximum pension rate (MAPR) for a veteran with one dependent of $14,643, effective December 1, 2007.

4.  The Veteran's adjusted countable income of $15, 022.80 is less than the maximum MAPR of $15,493, effective December 1, 2008.


CONCLUSIONS OF LAW

1.  The criteria for termination of non-service connected pension benefits from May 1, 2008 to November 30, 2008 have been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2011).

2.  The criteria for termination of non-service connected pension benefits, effective December 1, 2008 have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The adjudication of the Veteran's claims is a matter of law.  Accordingly, the duty-to-notify-and-assist provisions of the law do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The duty to notify and assist does not apply because the issue presented is solely a matter of statutory and regulatory interpretation and resolution of the appeal is dependent on application of governing law and regulations to the facts shown. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 23, 2004) (stating that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit). 

Despite this, the record reflects that in December 2009 and June 2010 administrative determinations, the RO advised the Veteran how excessive income could affect his right to pension benefits. The Veteran was also advised of how to establish entitlement to enhanced nonservice-connected disability pension benefits, what information and evidence he needed to submit, and what information and evidence VA would seek to obtain, and he was afforded an opportunity to provide information and evidence pertinent to the claim. Additionally, these letters provided him with VA Form 21-8416, Medical Expense Report, and advised him that medical expenses may help to reduce his countable income.  Aside from Medicare premiums, the Veteran has not submitted any specific information regarding his medical expenses. The claim was readjudicated in a July 2010 Statement of the Case (SOC) and June 2011 Supplemental Statement of the Case (SSOC).  party alleging defective notice has the burden of showing how the defective notice was harmful).


Countable Income for Non-Service Connected Pension Benefits

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  

The Veteran was awarded non-service connected pension in September 2000 and had been receiving benefits up until May 1, 2008.  Thereafter, the Veteran's benefits were terminated because his countable income exceeded the MAPR at that time.  Specifically, the Veteran was awarded military retirement pay upon his 60th birthday (i.e., April 19, 2008) in the amount of $721 per month.  This amount coupled with his Social Security Administration (SSA) benefits raised his countable income above the MAPR as of May 1, 2008.

The Veteran appealed the determination indicating his countable income was calculated incorrectly.

The MAPR for a veteran with one dependent was $14,643, effective December 1, 2007 and $15,493, effective December 1, 2008.  The rates have not changed since December 1, 2008 as there has not been a cost of living adjustment since that time.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

The Veteran currently lives with his spouse, but has no dependent children.  A veteran's "annual income" includes his annual income and the annual income of his dependent spouse.  38 U.S.C.A. §1522(a); 38 C.F.R. § 3.23(d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, SSA disability benefits are included as countable income.  (Emphasis added).

According to the evidence of record, the Veteran's "countable" income includes his military retirement income of $721 per month, and his SSA disability benefits of $541.40 per month (as of December 2007).  The Board has no reason to believe his income has changed.  Thus, the Veteran's "countable income" per year is $15,148.80.

Even without considering allowable exclusions, the Veteran's countable income is less than the MAPR as of December 1, 2008, which is $15,493.  Thus, the Veteran's termination of pension benefits as of December 1, 2008 is improper and, to that extent, his benefits must be restored, effective December 1, 2008.

His countable income does exceed the MAPR, which was $14,643 prior to December 1, 2008,. 

For the 2008 calendar year, the only arguably applicable exclusions the Veteran claims are medical expenses.  Under the law, only medical expenses paid in excess of five percent of the MAPR are excusable.  See 38 C.F.R. § 3.272.  In other words, only the Veteran's medical expenses exceeding $732 (i.e., 5% of $14,643) for the 2008 calendar year can be excluded from his 2008 countable income. 

Again, the Veteran's countable income for 2008 is $15,148.80.  The Veteran's medical expenses from January 31, 2008 to December 1, 2008 would have to total more than $1,237.80 to render the Veteran eligible for pension benefits. The pertinent inquiry here, then, is whether the Veteran has allowable exclusions totaling more than $1,237.80 for the 2008 calendar year.  Even looking at the evidence in the most favorable light, the Board finds he does not.

The record has varying figures of the Veteran's medical expenses ranging from $705 to $858 (consisting solely of Medicare premiums), but in no case greater than $1,237.80.  Even taking the highest figure supported in the record (i.e. $858), the Veteran's adjusted countable income of $15,022.80 still exceeds the MAPR of $14,643.

The Veteran has had ample opportunities to submit a list of medical expenses incurred in 2008 beyond Medicare premiums, but has not done so.  Accordingly, from May 1, 2008 to November 30, 2008, the Veteran's countable income exceeded the MAPR and, to that extent, precludes the Veteran's eligibility for pension benefits from May 1, 2008 to November 30, 2008.

As of December 1, 2008, however, even without taking medical expenses into account, the Veteran's countable income of $15,148.80 is less than the MAPR, effective December 1, 2008, of $15,493.  The MAPR has not changed since December 1, 2008, and the Board has no reason to believe the Veteran's income has changed since December 1, 2008.  Thus, the Veteran's adjusted countable income as of December 1, 2008 is below the MAPR.  


ORDER

Termination of the Veteran's non-service connected pension benefits, effective May 1, 2008 to November 30, 2008, was proper and, to that extent, the appeal is denied.  

Termination of the Veteran's non-service connected pension benefits, effective December 1, 2008, was not proper and, to that extent, the appeal is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


